Citation Nr: 1603835	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2, 1981 to April 22, 1982.  

The claim was remanded by the Board in July 2012, and again in August 2013.  In July 2014, the Board denied service connection.  The Veteran appealed to the Veterans Claims Court.  In April 2015, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's decision and remanding the matter for action in compliance with the JMR.

The issue of entitlement to service connection for a bilateral knee disorder has been raised by the record in an August 21, 2014 statement (p. 2), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the claim must again be remanded to the AOJ for further development.  The Veteran has submitted a detailed positive nexus opinion from A.I., M.D., a psychiatrist, who opined that there was "at least a 50 percent possibility that [the Veteran's] initial psychiatric presentation was in the form of psychosomatic complaints," and that the current psychiatric disorders, including somatization disorder, were related to his active duty and had their onset during his active duty.  

The Board notes, however, that Dr. A.I. indicated that the Veteran's symptoms were "manifested during his visits to physicians on more than one occasion in 1981" and that these symptoms indicated the presence of an undiagnosed disorder that was not properly diagnosed until he was evaluated by an experienced psychiatrist in 1986.  

While the evidence provided by the Veteran indicates that he experienced symptoms of an undiagnosed psychiatric disorder during service, given the proximity of the onset set of symptoms within days of entrance onto active duty and the short period of time that he spent on active duty, the question of whether the disorder pre-existing service is raised by the record.  However, Dr. A.I.'s opinion does not address whether the disorder clearly and unmistakably pre-existed service and whether this disorder was clearly and unmistakably not aggravated by service.  

Here, the Veteran has submitted an opinion that states that his visits to physicians with somatic complaints that were "not supported by objective findings during his physical examinations," including seeking treatment for hyperventilation on December 12, 1981, were evidence of psychosomatic complaints.  The evidence also indicates that he reported recent kidney illness trouble on December 8, 1981, which was not supported by any current symptomatology, and complained of chest pain on December 17, 1981.  These complaints all occurred within three weeks of his entry into active service.  

If the current psychiatric disorders, including somatization disorder, are any of the following: "chronic diseases," including organic diseases of the nervous system or psychoses, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service; then, under 38 C.F.R. § 3.303(c) pre-service origin will be established.

While Dr. A.I. does not definitively establish whether the current psychiatric disorders, including somatization disorder, fall under the criteria described by 38 C.F.R. § 3.303(c), he stated that a psychosomatic disorder was a description of symptoms that would be attributed to "abnormalities in the autonomic nervous system" and that "in the DSM-III the term neurosis was abandoned and they utilized the word somatization."  

These statements indicate that the Veteran's current psychiatric disorders, including somatization disorder, may either be organic diseases of the nervous system or chronic psychoneurosis of long duration.  The Board finds that a medical opinion regarding this matter should be obtained and if it determined that the current psychiatric disorders, including somatization disorder, would meet the criteria of 38 C.F.R. § 3.303(c), then, an opinion regarding whether the current psychiatric disorders were clearly and unmistakably not aggravated by active service should be obtained.    

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate efforts to obtain and associate with the claims file all relevant VA treatment records not already associated with the claims file, including any identified records that would assist in establishing a baseline for any psychiatric disorder that pre-existed active service, including somatization disorder.  

2. Schedule the Veteran for an examination with a psychiatrist. The examiner is asked to opine whether any of the psychiatric disorders diagnosed by Dr. A.I including somatization disorder, are any of the following: 1) organic diseases of the nervous system; 2) psychoses; 3) chronic psychoneuroses of long duration; or 4) other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service

If so, the examiner is asked to assume that the above referenced psychiatric disorder diagnosed by Dr. A.I, including somatization disorder, pre-existed service.  Assuming this, the examiner is asked to opine, whether such a disorder (or disorders), was clearly and unmistakably NOT aggravated during his active service.  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.  If aggravation is present, the examiner is to indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  The examiner is advised that the Veteran is competent to report in-service symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given why such an opinion cannot be provided. 

3. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

